

115 HR 7101 IH: To amend titles II and XIX of the Social Security Act remove the age limit on the Medicaid buy-program, to remove work restrictions on disabled adult children who have reached retirement age, and for other purposes.
U.S. House of Representatives
2018-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7101IN THE HOUSE OF REPRESENTATIVESOctober 26, 2018Mr. Welch introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles II and XIX of the Social Security Act remove the age limit on the Medicaid
			 buy-program, to remove work restrictions on disabled adult children who
			 have reached retirement age, and for other purposes.
	
 1.Removing the age limit on the Medicaid buy-in programTitle XIX of the Social Security Act (42 U.S.C. 1396 et seq.) is amended— (1)in section 1902(a)(10)(A)(ii)(XV), by striking , but less than 65,; and
 (2)in section 1905(v)(1)(A), by striking , but less than 65,. 2.Removing work restrictions on disabled adult children after retirement ageSection 223(e) of the Social Security Act (42 U.S.C. 423(e)) is amended—
 (1)in paragraph (1), by striking No benefit and inserting Subject to paragraph (3), no benefit; and (2)by adding at the end the following new paragraph:
				
 (3)Paragraph (1) shall not apply in the case of a child’s insurance benefit under section 202(d)(1)(B)(ii) that is payable to an individual who has attained retirement age (as defined in section 216(l))..
 3.Reentitlement to DAC benefit for certain former disabled adult childrenSection 202(d) of the Social Security Act (42 U.S.C. 402(d)) is amended by adding at the end the following new paragraph:
			
				(11)
 (A)A child whose entitlement to child’s insurance benefits on the basis of paragraph (1)(B)(ii) terminated with the termination month (as defined for purposes of paragraph (1)(G)) may again become entitled to such benefits (provided no event specified in paragraph (1)(D) has occurred) beginning with the first month thereafter in which the child attains retirement age (as defined in section 216(l)(1)), but only if—
 (i)the child had attained early retirement age (as defined in section 216(l)(2)) but had not attained retirement age (as defined in section 216(l)(1)) when such benefits were terminated;
 (ii)the child engaged in substantial gainful activity during the period after the child attained early retirement age (as so defined), but did not experience medical improvement that could have, by itself, served as the basis for terminating the individual's child’s insurance benefits;
 (iii)the child is under a disability (as defined in section 223(d)) at the time the child attains retirement age (as so defined); and
 (iv)the child has filed application for such reentitlement. (B)Reentitlement to child’s insurance benefits under this paragraph shall end with the month preceding the first month in which an event specified in paragraph (1)(D) occurs..
		